              Case 1:21-cv-02223-MKV Document 20 Filed 06/03/21 Page 1 of 2

                                                Samuel J. Rubin                          Goodwin Procter LLP
                                                +1 212 813 8852                          The New York Times Building
                                                SRubin@goodwinlaw.com                    620 Eighth Avenue
                                                                                         New York, NY 10018

                                                                                         goodwinlaw.com
                                                                                         +1 212 813 8800


June 3, 2021

VIA ECF

Hon. Valerie E. Caproni
Hon. Debra C. Freeman
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Thomas v. Citigroup Global Markets Holdings Inc., No. 21-cv-03673 (VEC) (DCF)

Dear Judge Caproni and Magistrate Judge Freeman:

        Pursuant to Southern District Local Rule 1.6, we write on behalf of defendant Citigroup Global
Markets Holdings Inc. (“CGMHI”) to notify the Court that the above-referenced action is related to eleven
other actions in this District. 1 All of the actions are brought against the same defendant and purport to
allege fraud in or around March 2020 in connection with plaintiffs’ purchases of 3x Long Crude Oil
Exchange Traded Notes in the secondary market (i.e., not from CGMHI).

        Before the above-referenced action was filed, and as required under Local Rule 1.6, CGMHI
notified each of the Judges in the previously-filed eleven actions that CGMHI believed the actions were
related, requested their transfer pursuant to Local Rules for the Division of Business Among District
Judges 13(a)(1), (b)(3), and (c)(1) and sought to have them consolidated for pre-trial purposes, including
anticipated motions to dismiss. On April 16 and May 19, 2021, Judge Carter accepted six of the actions
(not including this action) that alleged fraud under New York state law and sought compensatory
damages below the $75,000 diversity jurisdiction threshold. Judge Carter denied consolidation without
prejudice and established a coordinated briefing schedule on subject matter jurisdiction issues in those
actions. See Kirk v. CGMHI, No. 20-cv-07619-ALC, ECF Nos. 42, 65. On April 20, 2021, Judge Daniels
(the Judge with the next lowest docket number) denied CGMHI’s request to accept the remaining actions
as related. See Mai v. CGMHI, No. 20-cv-11129-GBD-GWG, ECF No. 24.




1       The other eleven actions are: (1) Kirk v. CGMHI, 20-cv-07619-ALC (Judge Carter); (2) Jacobson v. CGMHI,
21-cv-02384-ALC (Judge Carter); (3) Allen v. CGMHI, 21-cv-02387-ALC (Judge Carter); (4) Zellner v. CGMHI, 21-
cv-02413-ALC (Judge Carter); (5) Yambo-Torres v. CGMHI, 21-cv-02386-ALC (Judge Carter); (6) Korovin v.
CGMHI, 21-cv-03294-ALC (Judge Carter); (7) Mai v. CGMHI, 20-cv-11129-GBD-GWG (Judge Daniels and
Magistrate Judge Gorenstein); (8) Ravi v. CGMHI, 21-cv-02223-MKV (Judge Vyskocil); (9) Steadman v. CGMHI,
21-cv-02430-PGG-RWL (Judge Gardephe and Magistrate Judge Lehrburger); (10) Labib v. CGMHI, 21-cv-02658-
LJS (Judge Liman); and (11) Mounir v. CGMHI, 21-cv-02667-JPO (Judge Oetken).
            Case 1:21-cv-02223-MKV Document 20 Filed 06/03/21 Page 2 of 2




Hon. Valerie E. Caproni
Hon. Debra C. Freeman
June 3, 2021
Page 2


Respectfully submitted,

/s/ Samuel J. Rubin

Samuel J. Rubin

Cc:    Hon. Andrew L. Carter (via ECF)
Cc:    Hon. George B. Daniels (via ECF)
Cc:    Hon. Paul G. Gardephe (via ECF)
Cc:    Hon. Lewis J. Liman (via ECF)
Cc:    Hon. J. Paul Oetken (via ECF)
Cc:    Hon. Mary Kay Vyskocil (via ECF)
Cc:    Hon. Gabriel W. Gorenstein (via ECF)
Cc:    Hon. Robert W. Lehrburger (via ECF)
Cc:    Thomas P. Allen (via ECF and U.S. Mail)
Cc:    Bret W. Jacobson (via ECF and U.S. Mail)
Cc:    David M. Kirk (via ECF)
Cc:    Eugene Korovin (via ECF and U.S. Mail)
Cc:    Magdy Labib (via ECF and U.S. Mail)
Cc:    Ivan Mai (via ECF)
Cc:    Andrew Mounir (via ECF and U.S. Mail)
Cc:    Umshankar Ravi (via ECF)
Cc:    Saritha Ravi (via ECF)
Cc:    Patricia A. Steadman (via ECF)
Cc:    Patricia Steadman Ltd. (via U.S.Mail)
Cc:    Sean H. Thomas (via ECF and U.S. Mail)
Cc:    Joel M. Yambo-Torres (via ECF and U.S. Mail)
Cc:    Korey R. Zellner (via ECF)
